United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-2894
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of South Dakota.
Royce Gay,                               *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                                 Submitted: November 18, 1997
                                     Filed: March 18, 1998
                                   ___________

Before BEAM, HEANEY, and JOHN R. GIBSON, Circuit Judges.
                           ___________

PER CURIAM.

      Royce Gay appeals from the district court's1 denial of his motion to suppress
evidence discovered in a search of his residence and admitted against him at trial on a
charge of marijuana possession with intent to distribute. Having carefully reviewed the
record and the parties' briefs, we conclude that the district court did not err.
Accordingly, we affirm. See 8th Cir. R. 47B.



      1
        The Honorable Richard H. Battey, Chief United States District Judge for the
District of South Dakota.
A true copy.

      ATTEST:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-